Case 1:19-cv-00647-WES-LDA Document 12 Filed 03/03/20 Page 1 of 2 PagelD #: 44
USM-285 is a 5-part form. Fill out the form and print 5-copies. Sign.as needed and route as specified below.

U.S. Department of Justice PROCESS RECEIPT AND-RETURN

United States Marshals Service See “Instructions for Service of Pivéesd Bld i Mavi di Hi
ei’ i, +

     
    

     

 

 

 

 

my
PLAINTIFF COURT CASE NUMBER
Sharon Ashley 1:19-cv-00649A iy 4 pony
DEFENDANT TYPE OF PROCESS ONES
Biscayne Entertainment Inc, et al. Service gf summons and complaint

 

EE Riya = ys
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZEORCONDEMN: -7
SERVE J Michael D'Ambra
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

33 Whittier Ave., Providence, RI 02909
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

Number of process to’ e

 

 

    

 

 

served with this Fofin 285
| Shannah Kurland, Esq. Number of perties id'be 5
149 Lenox Ave. served in this case «»
Providence, RI 02907 us
Check for service 7.3 | Psp
[| on U.S.A. lee

¥ rps

 

 

 

ey Be
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold

 

  

 

 

 

 

 

Fold
Research shows two other possible residential addresses; 33 Rose St., Cranston, and 33 Rose St, N, Providence.
Workplace: Wild Zebra Gentleman's Club, Allens Ave., Providence
Cell phone: 401-965-8762
Signature of Attorney other Originator requesting service on Kehalf of: Bl PLAINTIFF TELEPHONE NUMBER DATE
—
L/| /\ a C] DEFENDANT 401-439-0518 1/14/20
v °
SPACE BELOW FOR USE OF U.S, MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
l acknowledge receipt for the total | Total Proceys | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated, Origin Serve 20
(Sign only for USM 285 if more | |
than one USM 2835 is submitted) No. No. { L S \

 

 

 

 

 

 

Thereby certify and retum that [ [7] have personally served OO have legal evidence of service, [77 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below,

a Thereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individual served (if not shown above) [1 A person of suitable age and discretion

then residing in defendant's usual place
of abode

Address (complete only different than shown above) Date Time o
am
Ober Cm
Signature of U.S, Marshal ¢¢ Deputy

Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marsha?* or
inchiding endeavors) as (Amount of Refund*)

LAS -05 7G kobe) mites OOS SS | 30.00
REMARKS: A Dug, J hut & ere, 6 tetdmies , |/pU/ 302

£ wos r= & Soxvile 1 towwk miles, l | 30/323

4 yw d We Servic, (p Yow milec, yas

Terao 1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD .
3. NOTICE OF SERVICE
4, BILLING STATEMENT™: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Please remit promptly payable to U.S. Marshal. Rey, 12/15/80
5, ACKNOWLEDGMENT OF RECEIPT : Automated 01/00

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00647-WES-LDA Document 12 Filed 03/03/20 Page 2 of 2 PagelD #: 45
Case 1:19-cv-00647-WES-LDA Document 8 Filed 01/14/20 Page 2 of 2 PagelD #: 33

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00647-WES-LDA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Mj ch coh \' hm b-rex

was received by me on (date) / [23/ IO} .

[1 I personally served the summons on the individual at (place)

 

on (date) > or

 

© 1 left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 3 or

KI returned the summons unexecuted because cwedol e bo logyle ot Lis cdc hess > Or

CI Other (specify):

 

My fees are $ for travel and $ for services, for a total of $ 0.00

 

1 declare under penalty of perjury that this information is true.

va: Y/Y D020 FA LLG ET

Server's signature

Beenkon Monee Yusie

Printed name and title

o Cx Creunge De {wviderce. ee

Server ’s address

Additional information regarding attempted service, etc:

a cc ca

 
